Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 10/6/22 overcome the rejection set forth under 35 USC 112 in the office action mailed 4/6/22, but fail to overcome the rejections set forth under 35 USC 103, which are maintained below. The discussions of the rejections have been updated as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (U.S. PG Pub. No. 2011/0143981) in view of DeGonia (U.S. Pat. No. 5,137,980).
In paragraphs 21-24 Barton discloses a composition comprising a quaternary ammonium salt comprising the reaction product of a hydrocarbyl-substituted acylating agent, a compound having an oxygen or nitrogen atom and having a tertiary amino group, and a quaternizing agent. In paragraph 68 Barton discloses that the hydrocarbyl-substituted acylating agent can be a polyisobutenyl succinic anhydride, as recited in component (a)(i) of claim 1. In paragraphs 43-46 Barton discloses that the compound having an oxygen or nitrogen atom can be various amines meeting the limitations of reactant (a)(ii) of claim 1, which when reacted with the acylating agent will produce esters or amides having quaternizable amino groups meeting the limitations of claim 1. In paragraph 45 Barton discloses that the compound can be N,N-dimethylaminopropanol, as used in example 4 of the current specification. In paragraphs 50 Barton discloses that the quaternizing agent can be a hydrocarbyl epoxide in combination with an acid, as recited in component (b) of amended claim 1. In paragraph 55 Barton discloses that the composition can further include additives meeting the limitations of claim 7.  In the examples Barton discloses compositions comprising the quaternary ammonium salt in amounts within the ranges recited in claims 1 and 8. In paragraphs 15-20 and 26-27 Barton discloses that the composition further comprises a liquid fuel which can be diesel, meeting the limitations of claim 8 regarding adding the reaction product to a diesel fuel, and a method of operating an internal combustion engine with the fuel, as recited in claim 9. The differences between Barton and the currently presented claims are:
i) Barton does not specifically disclose that the hydrocarbyl substituent on the acylating agent has a molecular weight meeting the limitations of claims 1 and 8.Barton does disclose in paragraph 34 that the hydrocarbyl-substituent can be prepared in accordance with the method disclosed by DeGonia.
ii) Barton discloses in paragraphs 55 and 61 that the composition can comprise a demulsifier, but does not disclose a suitable concentration for the demulsifier, as required in claims 1 and 8, or the specific demulsifiers recited in claim 6.
With respect to i), DeGonia discloses from column 7 line 52 through column 10 line 21 the preparation of succinic acylating agents having polyisobutene substituents. In column 9 lines 29-31 DeGonia discloses that the polybutenes have a number average molecular weight of 500 to 100,000, overlapping the range recited in amended claims 1 and 8. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to prepare the acylating agent of Barton to have the polyisobutylene substituent of DeGonia, as Barton specifically points to DeGonia as teaching a suitable substituent.
With respect to ii), DeGonia discloses in column 51 lines 60-61 that the composition can comprise an oxyalkylated alkyl phenol-formaldehyde condensation product as a demulsifier, meeting the limitations of the demulsifier (3) of claim 6. In the table in column 62 DeGonia discloses that the demulsifier is preferably present in an amount of 0 to 2000 ppm (0 to 0.2%), encompassing the ranges recited in claims 1 and 8. It is noted that DeGonia teaches in column 30 lines 46-55 that the compositions of the reference can be fuels, including diesel fuels. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to use the oxyalkylated alkyl phenol-formaldehyde condensation product of DeGonia as the demulsifier in the composition of Barton, in the amount taught by DeGonia, as DeGonia teaches that it is a suitable demulsifier and suitable demulsifier concentration for use in fuel compositions.
In light of the above, claims 1-2 and 6-9 are rendered obvious by Barton and DeGonia. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of DeGonia, and further in view of Grabarse (U.S. PG Pub. No. 2012/0010112).
The discussion of Barton and DeGonia in paragraph 3 above is incorporated here by reference. Barton and DeGonia disclose a fuel composition meeting the limitations of claim 1 and comprising a demulsifier, but do not disclose the inclusion of the specific demulsifiers (1) or (2) of claim 6.
In paragraphs 24 and 247-249 Grabarse discloses diesel fuel compositions. In paragraph 233 Grabarse discloses that suitable demulsifier additives for the compositions include alkaline earth metal salts of alkyl-substituted phenol, meeting the limitations of demulsifier (1) of claim 6, and phenol alkoxylates, as recited for demulsifier (2) of claim 6. The use of these demulsifiers of Grabarse as the demulsifier in the composition of Barton and DeGonia therefore meets the limitations of claim 6 for the case where the demulsifier is (1) or (2).
It would have been obvious to one of ordinary skill in the art to use the demulsifiers of Grabarse as the demulsifier in the composition of Barton and DeGonia, since Grabarse teaches that they are suitable demulsifiers for use in diesel fuel compositions.


Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive. Applicant asserts that Barton and DeGonia (and Grabarse) do not teach each and every element of the amended claims. Applicant does not identify which specific elements are not taught by the cited references. The examiner submits that the rejections set forth above address all the claim limitations and advises applicant to point out the specific distinctions believed to render the claims patentable over the applied references, in accordance with 37 CFR 1.111(b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771